Porter, J.
delivered the opinion, of the court. This is an action in redhibition. The general issue is pleaded. The court below gave judgment for the defendant, and the plaintiff appealed.
An examination of the evidence has convinced us, that the judge of the first instance has not erred. The proof does not establish the existence of the disease, at the time the plaintiff purchased.
It is therefore ordered, adjudged and de*114creed, that the judgment of the district court be affirmed with costs.
Trabuc for the plaintiff—Canon for the defendant.